DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 12/03/2020.
Claims 1-6 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the phrase “within a positional range at which the boundary line is present” renders claim 5 vague and indefinite because it is unclear how the link mechanism is considered within a positional range.  Claim 5 is dependent of claim 1, and claim 1 discloses the boundary line as the line between the first surface and the second surface. It is unclear what positional range the boundary line is present in.  It is further unclear how the link mechanism is within said positional range.  For examining 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Gebhardt et al. (7585265).
Regarding claim 1, Gebhardt et al. disclose a box-opening device (100) comprising:
a first holding part (108) that holds a first surface (see figure 1 below), which is one of two adjacent surfaces of a folded corrugated cardboard sheet (104);
a second holding part (108) that holds a second surface (see figure 1 below), which is the other of the two adjacent surfaces of the corrugated cardboard sheet (104); and
a first holding part movement mechanism (105) which changes a position of the first holding part (108) with respect to the second holding part (108) and thereby transforms the folded corrugated cardboard sheet (104) into an open state,

wherein the first holding part movement mechanism (105) being configured to rotate the first holding part (108) approximately 90 degree about the central axis of rotation (114).
(Figures 1-3 and Column 3 lines 38-41, 55-58, Column 2 lines 2-4, 12-18) 
Regarding claim 2, Gebhardt et al. disclose the central axis of rotation (114) is immobile during rotation of the first holding part (108). (Figures 1-3)
Regarding claim 3, Gebhardt et al. disclose a distance between the central axis of rotation (114) and the first holding part (108) is constant during rotation of the first holding part (108). (Figures 1-3)
Regarding claim 4, Gebhardt et al. disclose the support member includes:
an arm member (see figure 1 above) to which the first holding part (108) is attached; and
a bearing (see figure 1 above) that defines a central turning axis (114) on the imaginary line (see figure 1 above) and rotatably supports the arm member (see figure 1 above).
(Figure 6 and Column 6 lines 7-12)
[AltContent: arrow][AltContent: rect][AltContent: textbox (Link Mechanism)][AltContent: textbox (Arm Member)][AltContent: arrow][AltContent: textbox (Bearing)][AltContent: arrow][AltContent: oval][AltContent: textbox (Arc Track)][AltContent: arrow][AltContent: arc][AltContent: textbox (Second Surface)][AltContent: arrow][AltContent: textbox (First Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Imaginary Line)][AltContent: textbox (Gebhardt et al.)][AltContent: connector]
    PNG
    media_image1.png
    785
    586
    media_image1.png
    Greyscale

Regarding claim 5, Gebhardt et al. disclose the support member is a link mechanism (see figure 1 above), and wherein the link mechanism (see figure 1 above) has a vertical height less than the vertical height of the corrugated cardboard sheet (104). (Figure 1-3)

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Murano (2012/0122646).
Regarding claim 1, Murano discloses a box-opening device comprising:
a first holding part (8) that holds a first surface (15), which is one of two adjacent surfaces of a folded corrugated cardboard sheet (1);
a second holding part (8) that holds a second surface (16), which is the other of the two adjacent surfaces of the corrugated cardboard sheet (1); and
a first holding part movement mechanism (7) which changes a position of the first holding part (8) with respect to the second holding part (8) and thereby transforms the folded corrugated cardboard sheet (1) into an open state,
wherein the first holding part movement mechanism having a support member (7) that supports the first holding part (8) so that the first holding part (8) rotates on an arc track (see figure 3C below) about a central axis of rotation (see figure 3C below) that overlaps an imaginary line extending along a boundary line (13) between the first surface (15) and the second surface (16), and
wherein the first holding part movement mechanism (7) being configured to rotate the first holding part (8) approximately 90 degree about the central axis of rotation (see figure 3C below).
(Figures 3B-3C and Page 3 paragraph 70-71, 80-82, Page 4 paragraph 99, 107)
[AltContent: textbox (Prescribed Rotation Axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arc Track)][AltContent: arrow][AltContent: textbox (Central Axis of Rotation)][AltContent: textbox (Murano)]
    PNG
    media_image2.png
    305
    483
    media_image2.png
    Greyscale

Regarding claim 3, Murano discloses a distance between the central axis of rotation (see figure 3C above) and the first holding part (8) is constant during the rotation of the first holding part (8). (Figure 3B-3C)
Regarding claim 6, Murano discloses a second holding part movement mechanism (9) that rotates the second holding part (8) about a prescribed rotation axis (see figure 3B above). (Figure 3B and Page 4 paragraph 104)

Response to Arguments
The Amendments filed on 12/03/2020 have been entered.  Claims 1-6 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Johnson et al. (7788881), in view of the amendments to the claims,  Examiner 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 26, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731